Judgment, Supreme Court, New York County, entered on December 19, 1973, unanimously reversed, on the law and the facts, and vacated, and the motion to stay arbitration denied. Appellants shall recover of respondent $40 costs and disbursements of this appeal. On this record we are satisfied that appellants successfully met their burden of establishing the requisite contact with a hit-and-run vehicle by a fair preponderance of the credible evidence (see MVAIC v Eisenberg, 18 *818NY2d 1; Matter of Greco [MVAIC], 53 Mise 2d 343). Concur — Stevens, J. P., Markewich, Kupferman, Lupiano and Capozzoli, JJ.